                                  1   Joseph C. Faucher, No. 137353                                 JS-6
                                      Brian D. Murray, No 294100
                                  2   TRUCKER Ø HUSS
                                      A Professional Corporation
                                  3   15821 Ventura Blvd., Suite 510
                                      Los Angeles, California 90071
                                  4   Telephone: (213) 537-1016
                                      Facsimile: (213) 537-1020
                                  5   E-mail:     jfaucher@truckerhuss.com
                                                  bmurray@truckerhuss.com
                                  6
                                      Attorneys for Defendant
                                  7   NORTHROP GRUMMAN CORPORATION

                                  8

                                  9                         UNITED STATES DISTRICT COURT
                                 10                        CENTRAL DISTRICT OF CALIFORNIA
                                 11

                                 12    In re: THE ESTATE OF WILLIAM S.          Case No. 19-cv-00149- DOC-DFM
                                       JACKSON.
15821 Ventura Blvd., Suite 510
Los Angeles, California 91436




                                 13
  A Professional Corporation
   Trucker Ø Huss




                                                                                ORDER GRANTING
                                 14    CANDACE WEIDMAN,                         STIPULATION TO DISMISS
                                                                                CASE WITH PREJUDICE [14]
                                 15                       Plaintiff,
                                 16               vs.
                                 17
                                       NORTHROP GRUMMAN
                                 18    CORPORATION, a Delaware
                                       corporation, FIDELITY
                                 19    INVESTMENTS INSTITUTIONAL
                                       OPERATIONS COMPANY, INC., a
                                 20    Massachusetts corporation; and DOES
                                       1-10, inclusive,
                                 21
                                                          Defendants.
                                 22

                                 23

                                 24

                                 25

                                 26
                                 27

                                 28

                                       ORDER GRANTING STIPULATION TO DISMISS CASE WITH PREJUDICE                1

                                      181301.v1
                                  1                                    ORDER
                                  2

                                  3               IT IS HERBY ORDERED that plaintiff Candace Weidman and defendant
                                  4   Northrop Grumman Corporation’s Stipulation to Dismiss Case with Prejudice is
                                  5   hereby granted. This action is hereby dismissed with prejudice as to all claims and
                                  6   parties. All parties shall bear their respective attorneys’ fees and costs incurred in
                                  7   this lawsuit.
                                  8

                                  9   IT IS SO ORDERED:
                                 10

                                 11   Dated: March 22             , 2019
                                 12
15821 Ventura Blvd., Suite 510
Los Angeles, California 91436




                                 13
  A Professional Corporation
   Trucker Ø Huss




                                 14
                                                                             Hon. David O. Carter
                                 15                                          United States District Court Judge
                                 16
                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26
                                 27

                                 28

                                       ORDER GRANTING STIPULATION TO DISMISS CASE WITH PREJUDICE                               2

                                      181301.v1
